Exhibit23 HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com A Member of the Forum of Firms Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated April 15, 2009 with respect to the financial statements of CirTran Corporation included in this annual report on Form 10-K/A filed on November 16, 2009 with the Securities Exchange Commission, and incorporated by reference in the Registration Statement on Form S-8 (No. 333-148737). HANSEN, BARNETT& MAXWELL, P.C. Salt Lake City, Utah November
